Title: To George Washington from Andrew Ellicott, 2 September 1789
From: Ellicott, Andrew
To: Washington, George

 

Sir
New York Sept. 2d 1789

I would propose Niagara for the place, and the second Week in next Month for the time of meeting the Commissioners, to be appointed by the Executives of the States of New York, and Massachusetts, to attend making the Survey directed by Congress in their Act of June 6th 1788. If the Express to Quebec should not return to Niagara by that time, that part of the Survey, lying on the South margin of Lake Erie, may be carrying on.
I am of the opinion that a less sum of Money than four hundred and fifty pounds, will not be sufficient to begin the business, and ensure success. I have the Honour to be your Excellency’s Hbe Servt

Andrew Ellicott

